     Case 3:21-cv-00905-JPG Document 5 Filed 08/17/21 Page 1 of 7 Page ID #20




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

    JULIUS EVANS, #93874,                            )
    KADEEM NOLAND,                                   )
    TROY LACEY,                                      )
    MARIO MENDOZA,                                   )
    EARL BARBER,                                     )
    MARVIN TREADWAY,                                 )
    OTIS HARRIS,                                     )
    FRED WILLIAMS,                                   )
    KEITH SANDERS,                                   )
    MICHAEL FOOTS,                                   )
    RONNIE JACKSON,                                  )
    MARKELL TAYLOR,                                  )
    and CHARLTON K. MERCHANT,                        )
                                                     )
                  Plaintiff,                         )
                                                     )
    vs.                                              )        Case No. 21-cv-00905-JPG
                                                     )
    KRISTOPHER THARP                                 )
    and PAUL SARHAGE,                                )
                                                     )
                  Defendants.                        )

                                  MEMORANDUM & ORDER

GILBERT, District Judge:

          This case was opened on August 11, 2021, when the Court received a Complaint signed by

thirteen inmates who are housed together in South B-block of Madison County Jail (“Jail”).

(Doc. 1). Together, they seek to bring a class action lawsuit pursuant to 42 U.S.C. § 1983 to

address the conditions of their confinement at the Jail. (Id. at 6). More specifically, Plaintiffs

challenge their punishment with a 30-day lockdown and related restrictions arising from false

disciplinary charges.1 (Id.). They request monetary relief. (Id. at 7).




1
  Plaintiffs claim they were punished when an officer smelled smoke. Without notice or a hearing, the
inmates were placed on lockdown and denied commissary, hygiene supplies, and legal supplies. (Id.).

                                                 1
     Case 3:21-cv-00905-JPG Document 5 Filed 08/17/21 Page 2 of 7 Page ID #21




        Before the plaintiffs can proceed any further with their claims, the Court will address

several preliminary matters. This includes each plaintiff’s obligation to pay the filing fee for this

action, the group’s request to proceed with a class action, and the joinder of the plaintiffs’ claims

in a single suit.

A.      Filing Fee

        Plaintiffs commenced this action without prepaying a filing fee and without filing a motion

for leave to proceed in forma pauperis (“IFP motion”). Each plaintiff incurred the obligation to

pay a $402.00 filing fee2 for this action at the time this case was opened. Lucien v. Jockisch, 133

F.3d 464, 467-68 (7th Cir. 1998); Newlin v. Helman, 123 F.3d 429, 434 (7th Cir. 1997). They

cannot avoid the obligation by filing a single complaint naming all thirteen plaintiffs. Boriboune

v. Berge, 391 F.3d 852, 855 (7th Cir. 2004) (a prisoner is required to pay the full filing fee “whether

or not anyone else is a co-plaintiff”). Each plaintiff must either prepay the full filing fee of $402.00

or file a properly completed IFP motion by the court-imposed deadline of September 10, 2021.

(Docs. 3 and 4). Any plaintiff who fails to do so shall be dismissed. Id. The only way to avoid

this obligation is to request voluntary dismissal, in writing, on or before the court-imposed deadline

for doing so.

B.      Class Action

        In the Complaint, Plaintiffs indicate that they would like to proceed with a class action.

(Doc. 1, pp. 1, 6-8). However, they did not file a motion seeking class certification. Until

certification is granted, there is no class action; there is merely the possibility of one. Morland v.

Universal Guar. Life Ins. Co., 298 F.3d 609, 616 (7th Cir. 2002). The only action is this suit

brought by multiple plaintiffs. Id.


2
 The Court initially indicated that the filing fee was $400.00 (see Doc. 3) before clarifying that the filing
and docketing fee is actually $402.00 (see Doc. 4).

                                                     2
     Case 3:21-cv-00905-JPG Document 5 Filed 08/17/21 Page 3 of 7 Page ID #22




        Even if the Court construes the Complaint as including a motion for class certification, the

motion is subject to denial. This is because all thirteen plaintiffs are proceeding pro se, and a

prisoner bringing a pro se action cannot represent a class of plaintiffs. See FED. R. CIV. P. 11;

Lewis v. Lenc-Smith Mfg. Co., 784 F.2d 829, 831 (7th Cir. 1986); Malone v. Nielson, 474 F.3d

934, 937 (7th Cir. 2007) (pro se prisoner plaintiff cannot represent other plaintiffs). Accordingly,

the Court construes the Complaint as being brought by thirteen separate plaintiffs.

C.      Joinder

        The Court next turns to the issue of joinder. In Boriboune v. Berge, 391 F.3d 852 (7th Cir.

2004), the court addressed the difficulties of administering group prisoner complaints. District

courts are required to accept joint complaints filed by multiple prisoners if the criteria of

permissive joinder under Federal Rule of Civil Procedure 20 are satisfied. Id. Rule 20 permits

plaintiffs to join together in one lawsuit if they assert claims “arising out of the same transaction,

occurrence, or series of transactions or occurrences and if any question of law or fact common to

these persons will arise in the action.” If the requirements for permissive joinder are satisfied,

complaints filed by multiple plaintiffs can proceed together in the same action. See Boriboune,

391 F.3d at 855; FED. R. CIV. P. 20.

        Even where the requirements for permissive joinder are satisfied, a district court may turn

to other civil rules to manage a multi-plaintiff case. At any time, a district court may sever claims,

add or drop parties, order separate trials, or issue pretrial orders. Boriboune, 391 F.3d at 854 (citing

FED. R. CIV. P. 16, 20(b), 21, 42(b)). When making such decisions, district courts are accorded

broad discretion. Chavez v. Ill. State Police, 251 F. 3d 612, 632 (7th Cir. 2001). The Seventh

Circuit has stated, “this discretion allows a trial court to consider, in addition to the requirements

of Rule 20, other relevant factors in a case in order to determine whether the permissive joinder of



                                                   3
  Case 3:21-cv-00905-JPG Document 5 Filed 08/17/21 Page 4 of 7 Page ID #23




a party will comport with the principles of fundamental fairness” or create “prejudice, expense or

delay.” Id. (quotations and citations omitted).

        The basic requirements for permissive joinder are satisfied. The question here is not

whether the Court should accept the Complaint because the Court has already accepted it. The

question is whether the plaintiffs should proceed together in a single action or separately in their

own suits. Other relevant factors way in favor of separate suits for each plaintiff.

        Different legal standards likely control each litigant’s claims. The applicable legal standard

for claims based on false disciplinary charges and unconstitutional conditions of confinement

depends on each plaintiff’s legal status at the time the claims arose. Because the plaintiffs were

housed at a jail during the relevant time period, they could have been arrestees, pretrial detainees,

or convicted persons. Under the circumstances, the Court would be required to apply different

legal standards to the same claims based on each plaintiff’s legal status, creating unnecessary

confusion for these pro se litigants for the duration of this multi-plaintiff action.

        Different facts support each of the plaintiff’s claims. For example, a claim based on the

denial of court access requires a showing that some “non-frivolous legal claim . . . was frustrated

or impeded” by the defendants.           See Lehn v. Holmes, 364 F.3d 862, 868 (7th Cir. 2004)

(articulating two-part test for access-to-courts claim). The facts necessary to sustain this claim are

specific to each individual plaintiff.

        Affirmative defenses may result in vastly inconsistent litigation timelines. The Prison

Litigation Reform Act requires each plaintiff to exhaust available administrative remedies before

bringing suit. See 42 U.S.C. § 1997e(a); Hunter v. Allen Cty. Jail, No. 20-cv-412-WCL-SLC,

2020 WL 6874210, at *2 (N.D. Ind. Nov. 23, 2020) (noting that each plaintiff “must separately

exhaust every one of the claims he is bringing before filing suit” even if the plaintiffs have similar



                                                   4
  Case 3:21-cv-00905-JPG Document 5 Filed 08/17/21 Page 5 of 7 Page ID #24




claims). Defendants may raise exhaustion as an affirmative defense for some plaintiffs and not

others, requiring separate tracks and evidentiary hearings before the case can proceed to the merits.

Moreover, the facts necessary to defeat summary judgment on exhaustion are specific to each

plaintiff.

        Other hurdles to group litigation exist. Plaintiffs cannot sign and file motions on behalf of

one another, even if they proceed together in a single suit. See FED. R. CIV. P. 11. Although the

plaintiffs properly gathered all signatures for the Complaint, it is much easier to do so when

initiating an action from the same place of confinement. Plaintiffs are currently housed at Madison

County Jail, and they may still be housed on the same cell block. But, inmates frequently move.

See Sandin v. Conner, 515 U.S. 472, 485 (1995) (convicted prisoner can be relocated at any time

without notice). As plaintiffs head in different directions—within the same facility, following

conviction and transfer, or upon their release from custody—it becomes more difficult to review,

sign, and file pleadings together. As the case progresses, it will likely become more difficult to

comply with Rule 11.

        It is unnecessarily expensive and time-consuming to litigate thirteen sets of claims together

in the same action. Each submission to the Court must be served on every other plaintiff and the

opposing parties pursuant to Federal Rule of Civil Procedure 5. This means that if there are thirteen

plaintiffs, the postage and copying costs of filing motions, briefs, or other papers in the case will

be thirteen times greater than if there was a single plaintiff. Plaintiffs will incur significant costs

serving every document on every party, including those plaintiffs whose signatures are not

obtained. See FED. R. CIV. P. 5. And, if parties are not served, they will be left in the dark. Delays

associated with this process are inevitable as the parties and court navigate their way through an

unnecessarily complicated case.



                                                  5
  Case 3:21-cv-00905-JPG Document 5 Filed 08/17/21 Page 6 of 7 Page ID #25




       Finally, each plaintiff will be held responsible for knowing what is filed on his behalf. If

sanctions are deemed appropriate in any aspect of the case (whether directly or indirectly related

to a plaintiff), each plaintiff will be subject to the sanction under Rule 11. Each plaintiff will also

incur a strike, if the action is dismissed for one of the reasons stated in 28 U.S.C. § 1915(g).

       Given all of this, the Court finds that allowing the plaintiffs to proceed together would

result in unnecessary and avoidable confusion, delay, prejudice, and cost. The Court may, at any

time, add or drop a party or sever a claim on just terms. See FED. R. CIV. P. 21; Wheeler v. Wexford

Health Sources, Inc., 689 F.3d 680, 683 (7th Cir. 2012) (“A district judge [can] solve the problem

by severance (creating multiple suits that can be properly screened). . . . ”). The Court finds that

severance is necessary to ensure the “just, speedy, and inexpensive determination” of this case.

See FED. R. CIV. P. 1. At the same time, severance now does not preclude consolidation later of

an issue, a hearing, a trial, or otherwise. See FED. R. CIV. P. 42(a). It also does not preclude the

plaintiffs from coordinating their efforts. For now, the Court deems it necessary and appropriate

to require the plaintiffs to proceed with their claims in separate suits. The Clerk of Court will

therefore be directed to open a new lawsuit for each plaintiff.

                                             Disposition

       IT IS ORDERED that, for the reasons set forth above, each Plaintiff is required to proceed

with his claims in a separate suit. The following Plaintiffs are DISMISSED from this matter:

KADEEM NOLAND, TROY LACEY, MARIO MENDOZA, EARL BARBER, MARVIN

TREADWAY, OTIS HARRIS, FRED WILLIAMS, KEITH SANDERS, MICHAEL

FOOTS, RONNIE JACKSON, MARKELL TAYLOR and CHARLTON K. MERCHANT.

The Clerk of Court is DIRECTED to TERMINATE these plaintiffs as parties to this action in

CM/ECF.



                                                  6
  Case 3:21-cv-00905-JPG Document 5 Filed 08/17/21 Page 7 of 7 Page ID #26




       The Clerk of Court is DIRECTED to OPEN a separate case for each plaintiff, other than

Plaintiff Julius Evans, and file the following documents in each newly-severed case:

       1) The Complaint (Doc. 1);
       2) This Memorandum and Order Severing Case.

       Each Plaintiff will instead be responsible for paying the filing fee for his newly-opened

case, and not this action, unless he timely advises the Court that he does not wish to proceed with

the newly-opened case.

       The only plaintiff remaining in this action is Plaintiff JULIUS EVANS. The Clerk of

Court is DIRECTED to modify the case caption as follows: JULIUS EVANS, Plaintiff vs.

KRISTOPHER THARP and PAUL SARHAGE, Defendants.

       Finally, Plaintiff Evans is ADVISED that he is under a continuing obligation to keep the

Clerk of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal for want of prosecution.

FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 8/17/2021
                                                     s/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     United States District Judge




                                                7
